PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/922,064
Filing Date: 15 Mar 2018
Appellant(s): Durnin, James, E.



__________________
Bradley W. Scheer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on September 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 32-63 are rejected via 35 USC 101 (Alice)

(2) Response to Argument
Appellant appears to raise the following main arguments:
The claimed invention recites an improvement in determining respiration rate, citing CardioNet 
Examiner did not identify the alleged abstract idea 
The claimed invention cannot be practically performed in the human mind; and
Examiner failed to consider additional elements

Examiner respectfully disagrees.
	Appellant’s reliance on CardioNet is not persuasive. Unlike the claims in CardioNet which recited additional structural limitations (“a beat detector”, “a ventricular beat detector”), the instant claims do not set forth additional limitations that integrate the identified judicial exception into a practical application. Rather, the instant claims recite CardioNet relied on intrinsic evidence (the specification) in finding that the claimed invention amounted to a specific improvement in cardiac monitoring, including: 
improved sensitivity and positive predictivity in detecting atrial fibrillation (“AF”), the ability to identify sustained AF episodes, well-adapted to monitor cardiac signal of ambulatory patients, well-adapted to real-time monitoring of arrhythmia patients, requiring minimal computational resources, and requiring no training before different types of cardiac arrhythmia can be distinguished. See CardiacNet v. InfoBionic, pgs. 9a-10a

Aside from the instant claims reciting “improve the estimate of the RR” (see claim 32, lines 14-15) and the specification briefly disclosing that the claimed invention amounts to “increased accuracy” of respiration rate, there is no intrinsic evidence as to any specifics of the purported improvement. There is no evidence or further detail as to how accuracy is increased in the RR calculation. Examiner also notes that determining/calculating respiration rate from a PPG signal is widely known (see for example, US PG Pub. No. 2006/0217615, par.0057). Accordingly, it is not readily apparent how the manner in which the instant claims determine RR yields a better, more accurate estimate over prior RR calculations. Furthermore, the alleged improvement appears to lie within the judicial exception itself (alleged quicker/accurate calculation of respiration rate). This should not be sufficient to integrate the identified judicial exception into a practical application as it is has been established that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Additionally, the claimed invention does not do anything further that would integrate the recited mathematical steps into a practical application. 
	Appellant’s argument that Examiner did not identify the abstract idea is also unfounded. As clearly stated in the 2-step 101 analysis in the previous office action, Examiner identified the limitations corresponding to the abstract idea (see top of pg. 3 of Final Rejection, mailing date April 22, 2021). Also, Appellant’s argument that the claimed invention is not a mental process as it cannot be practically performed in the human mind should not be persuasive. There is nothing to suggest that the identified judicial exception could not be performed mentally, or using pen and paper. Furthermore, Examiner maintains that the judicial exception amounts to a mathematical calculation. This is also evident from appellant’s own specification, which discloses the filtering steps are mathematical steps of an algorithm (“filter algorithm”, see instant published specification, par.0012, 0016, 0020, 0052, 0076, 0089, 0097).
	Appellant goes on to argue that Examiner did not consider the additional limitations. Appellant appears to equate the recited filters (first/second high-pass filters, plurality of bandpass filters, and zero-cross filters) as additional structural limitations. However, the recited filters are not additional limitations. Rather, Examiner identified the recited filters to be part of the abstract idea. As such, there should not be the need for a separate Berkheimer analysis for the recited filters. Again, Appellant’s specification discloses that the filters are part of an algorithm (“filter algorithm”, see instant published specification, par.0012, 0016, 0020, 0052, 0076, 0089, 0097). In any case, Examiner argues that the recited filters are recited generically and it is widely known to utilize 

For the above reasons, it is believed that the 35 USC 101 rejections should be sustained.

Respectfully submitted,
/PUYA AGAHI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791      
             
                                                                                                                                                                                     /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.